647 S.E.2d 426 (2007)
STATE
v.
Christopher Edward GOSS.
No. 316A05.
Supreme Court of North Carolina.
May 25, 2007.
Ann B. Petersen, Chapel Hill, for Christopher Edward Goss.
William P. Hart, Senior Deputy Attorney General, Tom Horner, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 24th day of May 2007 by Attorney General for Extension of Time to File Brief:
"Motion Allowed. Attorney General shall have up to and including the 8th day of June 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 25th day of May 2007."